UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2012 Commission File Number000-50112 RepliCel Life Sciences Inc. (Translation of registrant’s name into English) Suite 1225 – 888 Dunsmuir Street, Vancouver, British ColumbiaV6C 3K4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three and nine months ended September 30, 2012 (Stated in Canadian Dollars) 2 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes September 30, December 31, 2011 Assets Current assets Cash $ $ Sales taxes recoverable Prepaid expenses and deposits Non-current assets Equipment 5 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Non-current liabilities Warrants denominated in a foreign currency 6 g - Total liabilities Shareholders’ equity Common shares 6 Contributed surplus 6 Accumulated deficit ) ) Attributable to owners’ of the parent Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements Approved on behalf of the Board: /s/“Peter Jensen” /s/“David Hall” Director Director 3 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statement of Comprehensive Loss For the three and nine months ended September 30, 2012 and 2011 (Stated in Canadian Dollars) (Unaudited) For the three months ended For the nine months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Clinicalexpenses Clinical trial costs $ Research expenses Consulting fees (Note 7) Intellectual property costs General and administrative expenses Accounting and audit fees Depreciation (Note 5) Consulting fees (Note 7) Insurance Legal fees (Note 7) Marketing and investor relations Office Salaries (Note 7) Stock-based compensation (Notes 4 and 6) Transfer agent and filing fees Travel and promotion Net loss before other items Other items: Change in fair value of warrants denominated in a foreign currency (Note 6g) ) - ) - Foreign exchange loss (gain) ) ) Loss on disposal of equipment - - - Total comprehensive loss $ Total comprehensive loss attributable to non-controlling interest $
